COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Felton, Judge Haley and Senior Judge Coleman


KIMBERLY I. HOOVER
                                                                MEMORANDUM OPINION *
v.     Record No. 1988-08-4                                          PER CURIAM
                                                                   JANUARY 20, 2009
IVY H. SMITH CO., LLC AND
  LIBERTY MUTUAL INSURANCE CO.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Kimberly I. Hoover, pro se, on brief).

                 (Beth M. Coyne; Winchester Law Group, P.C., on brief), for
                 appellees.


       Kimberly I. Hoover appeals a decision of the Workers’ Compensation Commission

finding that she failed to prove she sustained an injury by accident arising out of and in the

course of her employment on April 24, 2006. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Hoover v. Ivy H. Smith Co., LLC,

VWC File No. 233-17-06 (July 21, 2008). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.